


EXHIBIT 10.2

EXCHANGE AGREEMENT




THIS EXCHANGE AGREEMENT (this “Exchange Agreement”), is effective as of October
__ by and among Accelpath, Inc., a Delaware corporation (the “Company”), and
certain holders of the Company’s Series J Preferred Stock listed on Exhibit A
attached hereto (each a “Holder” and collectively, the “Holders”).




WHEREAS, the parties are executing and delivering this Agreement in reliance
upon an exemption from securities registration afforded by the provisions of
Section 4(2), Section 4(6) and/or Regulation D (“Regulation D”) as promulgated
by the United States Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933, as amended (the “1933 Act”); and




WHEREAS, the Company has entered into a separate exchange agreement with
Affinity Beverage Group, Inc. (“Affinity”) wherein the Company shall transfer
all 70 shares of the common stock of Village Tea Distributors, Inc. that the
Company holds to Affinity in exchange for 750 shares of a newly issued Series C
Preferred Stock issued by Affinity (“Series C Preferred Stock”); and




WHEREAS, the Holders now agree to deliver to the Company for retirement and
cancellation all the Series J Preferred Stock that they hold in exchange for an
equal amount of Series C Preferred Stock as further outlined in Exhibit A.




NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the parties hereby agree as follows:




1.1

Exchange. On the Closing Date, the Holders shall deliver to the Company the
Series J Preferred Stock for cancellation and retirement to treasury, and the
Company shall deliver to the Holders the Series C Preferred Stock, in such
amounts and to such Holders as is outlined on Exhibit A.




1.2

Closing. The “Closing Date” shall be the date that the securities are delivered
to the respective parties. Subject to the satisfaction or waiver of the terms
and conditions of this Exchange Agreement.




2.

Representations and Warranties. Each Holder hereby represents to the Company
that:




(a)

Authorization and Power . Holder has the requisite power and authority to enter
into and perform this Exchange Agreement. The execution, delivery and
performance of this Exchange Agreement by Holder and the consummation by Holder
of the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate action, and no further consent or authorization of
Holder, if applicable, is required. This Exchange Agreement has been or will be
duly authorized and executed and when delivered by Holder will constitute valid
and binding obligations of Holder, enforceable against Holder in accordance with
the terms thereof.




(b)

Restricted Security. Holder understands that the Series C Preferred Stock has
not been registered under the 1933 Act and Holder will not sell, offer to sell,
assign, pledge, hypothecate or otherwise transfer any of the Series C Preferred
Stock unless pursuant to an effective registration statement under the 1933 Act,
or unless an exemption from registration is available. Notwithstanding anything
to the contrary contained in this Exchange Agreement, Holder may transfer
(without restriction and without the need for an opinion of counsel) the Series
C Preferred Stock to its Affiliates (as defined below) provided that each such
Affiliate is an “accredited investor” under Regulation D and such Affiliate
agrees to be bound by the terms and conditions of this Exchange Agreement. For
the purposes of this Exchange Agreement, an “Affiliate” of any person or entity
means any other person or entity directly or indirectly controlling, controlled
by or under direct or indirect common control with such person or entity.
Affiliate includes each Subsidiary of the Company. For purposes of this
definition, “control” means the power to direct the management and policies of
such person or firm, directly or indirectly, whether through the ownership of
voting securities, by contract or otherwise.




3.

Company Representations and Warranties. The Company represents to Holders that:




Authority; Enforceability. This Exchange Agreement and any other agreements
delivered or required to be delivered together with or pursuant to this Exchange
Agreement or in connection herewith (collectively “Transaction Documents”) have
been duly authorized, executed and delivered by the Company and any
Subsidiaries, as the case may be, and are valid and binding agreements of the
Company and any Subsidiaries, as the case may be, enforceable in accordance with
their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors' rights generally and to general principles of equity.
The Company and any Subsidiaries, as the case may be, have full corporate power
and authority necessary to enter into and deliver the Transaction Documents and
to perform their obligations thereunder.





--------------------------------------------------------------------------------




4.

Miscellaneous.




(a)

Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Company, to Accelpath, Inc. Attn:
President, and (ii) if to Holder, to: the address and fax number indicated on
the Signature page hereto.




 (b)

Entire Agreement; Assignment. This Exchange Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by both parties. Neither the Company nor any Holder has
relied on any representations not contained or referred to in this Exchange
Agreement and the documents delivered herewith. The rights and obligations of
each party may be assigned by given written notice of such assignment to the
other party.




(c)

Counterparts/Execution. This Exchange Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Exchange
Agreement may be executed by facsimile signature and delivered by electronic
transmission.




(d)

Law Governing this Exchange Agreement. This Exchange Agreement shall be governed
by and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws. Any action brought by either party
against the other concerning the transactions contemplated by this Exchange
Agreement shall be brought only in the state courts of New York or in the
federal courts located in the state and county of New York. The parties to this
Exchange Agreement hereby irrevocably waive any objection to jurisdiction and
venue of any action instituted hereunder and shall not assert any defense based
on lack of jurisdiction or venue or based upon forum non conveniens. The parties
executing this Exchange Agreement and other agreements referred to herein or
delivered in connection herewith on behalf of the Company agree to submit to the
in personam jurisdiction of such courts and hereby irrevocably waive trial by
jury. The prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs. In the event that any provision of this
Exchange Agreement or any other agreement delivered in connection herewith is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of any
agreement. Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Exchange Agreement or any other Transaction Document by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Exchange Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law.




(e)

Specific Enforcement, Consent to Jurisdiction. The Company and Holders
acknowledge and agree that irreparable damage would occur in the event that any
of the provisions of this Exchange Agreement were not performed in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
that the parties shall be entitled to seek an injunction or injunctions to
prevent or cure breaches of the provisions of this Exchange Agreement and to
enforce specifically the terms and provisions hereof, this being in addition to
any other remedy to which any of them may be entitled by law or equity. Subject
to Section 4(d) hereof, the Company and Holders hereby irrevocably waive, and
agree not to assert in any such suit, action or proceeding, any claim that it is
not personally subject to the jurisdiction in New York of such court, that the
suit, action or proceeding is brought in an inconvenient forum or that the venue
of the suit, action or proceeding is improper. Nothing in this Section shall
affect or limit any right to serve process in any other manner permitted by law.




(g)

Calendar Days. All references to “days” in the Transaction Documents shall mean
calendar days unless otherwise stated. The terms “business days” and “trading
days” shall mean days that the New York Stock Exchange is open for trading for
three or more hours. Time periods shall be determined as if the relevant action,
calculation or time period were occurring in New York City. Any deadline that
falls on a non-business day in any of the Transaction Documents shall be
automatically extended to the next business day and interest, if any, shall be
calculated and payable through such extended period.





--------------------------------------------------------------------------------




(h)

Captions: Certain Definitions. The captions of the various sections and
paragraphs of this Exchange Agreement have been inserted only for the purposes
of convenience; such captions are not a part of this Exchange Agreement and
shall not be deemed in any manner to modify, explain, enlarge or restrict any of
the provisions of this Exchange Agreement.

(i)

Severability. In the event that any term or provision of this Exchange Agreement
shall be finally determined to be superseded, invalid, illegal or otherwise
unenforceable pursuant to applicable law by an authority having jurisdiction and
venue, that determination shall not impair or otherwise affect the validity,
legality or enforceability: (i) by or before that authority of the remaining
terms and provisions of this Exchange Agreement, which shall be enforced as if
the unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Exchange Agreement.




This Exchange Agreement being duly executed by the undersigned whereupon it
shall become a binding agreement between the parties.




Accelpath, Inc.

a Delaware corporation










By: /s/________________________________

 Name:

 Title:




Trillium Partners LP

a Delaware limited partnership










By: /s/_________________________________

 Name:

 Title:







D. C. Brands International, Inc.










By: /s/_________________________________

 Name:

 Title:




Martin Ekechukwu










 /s/_________________________________




Curtis Edwards










 /s/_________________________________














--------------------------------------------------------------------------------




EXHIBIT A













 

Series J Preferred

Series C Preferred

Holder

Stock (Retired)

Stock (Received)

 

 

 

Martin Ekechukwu

135 Shares

135 Shares

 

 

 

Curtis Edwards

150 Shares

150 Shares

 

 

 

Trillium Partners LP

127.5 Shares

127.5 Shares

 

 

 

D. C. Brands International, Inc.

112.5 Shares

112.5 Shares

 


















